Luke, J.
It appearing that the date of the certificate of the judge to the bill of exceptions is April 19, 1923, and the date of the filing of the bill of exceptions in the office of the clerk of the trial court is May 8, 1923, the writ of error must be dismissed, because the bill of exceptions was not filed in tlie clerk’s office within fifteen days from the date of the judge’s certificate as required by Civil Code, § 6167. See Jackson v. State, ante, 617.

Writ of error dismissed.


Broyles, G. J., and Bloodworth, J., concur.